 



Exhibit 10.1

 

 

 [image_003.jpg]



 

 

October 12, 2018

 

 

John McMahon

5992 Snowy Plover Ct.

Fort Collins, CO 80528

 

Dear John,

 

We are pleased to confirm your offer of employment for the position of Vice
President, Controller and Chief Accounting Officer, with BioScrip, Inc.
(together with its subsidiaries, the “Company”), reporting to Steve Deitsch,
SVP, Chief Financial Officer and Treasurer. As discussed, we would like your
employment to begin no later than October 29, 2018.

 

This offer includes a bi-weekly salary of $10,576.93, subject to applicable
taxes and other withholdings.

You will be eligible for a bonus of up to forty percent (40%) of your base
salary in accordance with the terms of the bonus program and will be pro-rated
for 2018 performance. The program may be amended from time to time at the
Company’s sole discretion. Additional details regarding the program will be
provided to you. Company will reimburse you for one (1) month of COBRA costs,
expected to be $1,311.00. You will not accrue paid time off (PTO); PTO is
discretionary at this level. You will be eligible to take time off from work,
without reduction in salary, in accordance with Company policy applicable to
executives.

 

You will be granted a long-term incentive (LTI) award with a FY18 annual target
of $137,500.00, to be delivered in the form of $68,750.00 (one-half of the
overall annual target) in stock options, and $68,750.00 (one-half of the overall
annual target) in “Restricted Stock Units” (RSUs); all based on the stock price
on the date you start with the company. This grant will be effective on your
start date with the Company. You will also be eligible for an annual grant
during our grant cycle in Q1 2019.

 

In the event of the termination of your employment by the Company (or any
successor) other than for "Cause," as defined in the attached Severance
Agreement (attached as Exhibit A), upon execution of the Company's standard
Separation and Release Agreement, you will be entitled to receive severance
payments in accordance with the terms of the attached Severance Agreement.

 

During the term of your employment, you will be permitted to participate in all
employee benefits plans, policies, and practices now or hereafter maintained by
or on behalf of the Company, commensurate with your position and level of
individual contribution, if and to the extent you are eligible pursuant to the
terms of such plans, policies, and practices (which may be modified by the
Company) at its discretion. As a point of clarification, you will be eligible
for medical coverage under our benefits programs on the first day of the month
following 30 days of employment.

 

This offer is contingent upon the satisfactory results of your reference check,
background check, and confidential drug screening examination.  Following return
of your signed offer documents, you will be provided with a link to complete an
online profile, authorize pre-employment screenings and complete a drug test. 
Please be advised you will need to complete your background check profile within
two days of accepting your offer of employment and complete your drug screen
within three business days of selecting a site.  Delays may interfere with your
anticipated start date or result in a withdrawal of your offer of employment. 

 

As a condition of employment, you also will be required to review, complete, and
sign the enclosed Confidentiality Agreement and Restrictive Covenants Agreement.

 

In accordance with federal immigration law, you will be required to provide
documentary evidence of your identity and eligibility to work in the United
States. You will have three business days from your first day of employment to
complete an I-9 Form and furnish the required documentation as a condition of
continued employment.

 



 

 





 

By signing below, you represent and warrant to the Company that you are not a
party to any written or oral agreement, understanding, or arrangement that would
prevent you from fully and properly performing your employment duties for the
Company (e.g., you are not subject to any noncompete or nonsolicitation
covenants or agreements, nor are you subject to any invention, proprietary
rights, or confidentiality agreements or obligations that would prevent you from
doing what you are supposed to do for the Company). The enclosed Reminder
Regarding Proper Treatment of Your Former Employer’s Property and Information,
provides additional information regarding the Company’s understanding and
expectations. If you are unable to make the representations contained in this
Paragraph, you must immediately provide to me a written explanation of your
reasons, as well as a copy of any applicable documents, including, but not
limited to, any restrictive covenant agreements to which you are a party. Under
these circumstances, the nature and extent of any restrictions on your ability
to perform your job for the Company will need to be evaluated before the Company
can hire you.

 

For clarification and the protection of both you and the Company, you
acknowledge that this letter and the enclosed documents represent the sole
agreement between you and the Company relating to the terms of the Company’s
offer of employment to you. This letter supersedes all other promises,
representations, and/or understandings relating to the Company’s prospective
employment of you. You also acknowledge that your employment with the Company is
“at will,” meaning that both you and the Company may terminate the employment
relationship at any time and for any reason, with or without advance notice. No
Company representative has the authority to enter into any agreement with you to
the contrary, with the exception of the Company’s SVP and General Counsel who
may only do so in a writing signed by both you and the SVP and General Counsel.

 

To confirm your acceptance of this offer, please sign this letter and the
applicable enclosures and return to Rita McKown at
TalentAcquisition@Bioscrip.com by October 15, 2018. Please be advised that your
failure to return the executed documents to Rita by that date will result in the
withdrawal of this offer. If you have any questions, please do not hesitate to
call me directly.

 

Congratulations again on your offer to join BioScrip, Inc. and I look forward to
working with you.

 

Sincerely,

 

/s/ Leslie D. McIntosh

 

Leslie D. McIntosh

SVP, Chief Human Resources Officer

BioScrip, Inc.

 

 

I accept the offer as stated.

 

/s/ John McMahon 10/15/18 John McMahon Date Signed

 

 

 

Enclosures: Confidentiality Agreement   Severance Agreement   New Hire Form  
Reminder Regarding Proper Treatment of Your Former Employer’s Property   and
Information   Restrictive Covenants Agreement

 



2 of 2



 

 



RESTRICTIVE COVENANTS AGREEMENT

 

 

1.                   Background. BioScrip, Inc. (BioScrip or the “Company”)1
desires to employ you, John McMahon, and you desire to be employed by the
Company. As a condition to such employment the Company requires protection of
its business interests as set forth in this Restrictive Covenants Agreement
(referred to herein as the “RC Agreement”).

 

2.                   Consideration. Your acceptance of the terms of this RC
Agreement is a condition of your initial or continued employment with the
Company. In reliance upon this RC Agreement and your employment with the
Company, the Company will provide you with access to the Company’s Confidential
Information (through computer password or other means.

 

3.                   Covenant Against Competition; Other Covenants. You
acknowledge that (i) the principal business of Company is the provision of (A)
comprehensive pharmaceutical care solutions, including specialty pharmaceutical
programs; home infusion services; and (B) home health and related services,
including nursing; durable medical equipment; respiratory; the foregoing
business of the Company, and any and all other businesses that after the date
hereof, and from time to time during the term of your employment with the
Company, become material with respect to the Company's then-overall business,
are collectively referred to as the "Business"; (ii) the Company is dependent on
the efforts of a certain limited number of persons who have developed, or will
be responsible for developing, the Business;

(iii) the Business is national in scope; (iv) your work for the Company will
give you access to the Company’s Confidential Information; (v) the covenants
contained in this RC Agreement (collectively, the “Restrictive Covenants”) are
essential to the Business; and (vi) the Company would not have offered you
employment but for your agreement to accept and be bound by the Restrictive
Covenants set forth herein. Accordingly, you covenant and agree that:

 

(a)                 Restriction on Competition. While you are employed by the
Company and for a period of one year from the termination of such employment (by
you or the Company), you shall not participate in, supervise, or manage (as an
employee, consultant, agent, owner, manager, operator, partner, or in any
comparable capacity) any “Competing Activities” anywhere in the United States of
America (the “Territory”). “Competing Activities” means any activities that are
the same as or similar in function or purpose to those you performed or
supervised performance of on behalf of the Company in the two year period
preceding your termination if such activities are being undertaken for the
benefit of a business (meaning a person, company, or independently operated
division or unit of a company) that provides a product or service in the
Territory that competes with one or more of the products or services offered by
the Company during the two year period preceding the termination of your
employment. Notwithstanding the foregoing, nothing herein shall be construed to
prohibit ownership as a passive investor of less than two percent (2%) of the
issued and outstanding stock of a publicly held corporation.

 

 

_________________________



1 For purposes of this Agreement, the term BioScrip or the Company includes its
parent(s), subsidiaries, affiliates, successors, and assigns. An “affiliate” of,
or a company or person “affiliated” with, the Company is a person or company
that directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, the Company. Notwithstanding the
foregoing, wherever an obligation of the Company to you is described or provided
for in this RC Agreement it shall only apply to the Company entity employing you
and shall create no obligation on behalf of any Company entity that is not your
employer.

 

1

[image_004.jpg] 



 

 

(b)                 Restriction on Customer and Employee Solicitation. While you
are employed by the Company and for a period of two years following the
termination of such employment (by you or the Company), you shall not, without
the Company's prior written consent, directly or indirectly, in person or
through assisting others:

 

(i)   solicit, knowingly induce or encourage any employee or independent
contractor who provided services to the Company during the one year period
preceding the termination of your employment to leave the employment or other
service of the Company, or hire (on your behalf or on behalf of any other person
or entity) any such employee or independent contractor who has left the
employment or other service of the Company within one year of the termination of
such employee's or independent contractor's employment or other service with the
Company, or

 

(ii)  solicit, contact, or engage in business related communications with
(regardless of who initiates the communication), any customer, client, or
referral source of the Company with whom you dealt in the two year period
preceding the termination of your employment (a “Covered Customer”) for the
purpose of inducing or helping the Covered Customer to cease or reducing doing
business for the Company or for the purpose of diverting business opportunities
away from the Company, or

 

(iii)  provide services to a Covered Customer that would displace or reduce the
business opportunities of the Company with the Covered Customer.

 

4.                   Confidential Information. During and after the term of your
employment, you shall keep secret and retain in strictest confidence, and shall
not use for your benefit or the benefit of others, except in connection with the
Business and the affairs of the Company, all confidential and proprietary
matters relating to the Company and the Business learned by you heretofore or
hereafter directly or indirectly from the Company (the "Confidential
Information"), including, without limitation, information or compilations of
information with respect to (i) the strategic plans, budgets, forecasts,
intended expansions of product, service, or geographic markets of the Company,
(ii) sales figures, contracts, agreements, and undertakings with or with respect
to customers, (iii) profit or loss figures, and (iv) customers, clients,
suppliers, sources of supply and customer lists, and shall not disclose such
Confidential Information to anyone outside of the Company except with the
Company's express written consent and except for Confidential Information which
is at the time of receipt or thereafter becomes publicly known through no
wrongful act of you or is received from a third party not under an obligation to
keep such information confidential and without breach of this RC Agreement. A
compilation or list of information maintained in confidence by the Company (like
a customer list) will be considered Confidential Information irrespective of
whether it may contain some items of information that would otherwise be
publicly available because such a compilation has special value and utility in
its compiled form. Notwithstanding the foregoing, the non-disclosure obligations
of this RC Agreement will not apply to the extent that you are acting to the
extent necessary to comply with legal process; provided that in the event that
you are subpoenaed to testify or to produce any information or documents before
any court, administrative agency or other tribunal relating to any aspect
pertaining to the Company, you shall immediately notify the Company thereof.

 

2

[image_004.jpg] 



 

 

All memoranda, notes, lists, records, property and any other tangible product
and documents (and all copies thereof) made, produced or compiled by you or made
available to you concerning the Company and its Business shall be the Company's
property and shall be delivered to the Company at any time on request.

 

5.                   Duty of Loyalty; Employment Status. During your employment
by the Company, you will abide by all of the restrictions placed upon you in
this RC Agreement, will avoid conflicts of interest, and will not engage in any
form of competition with the Company. You understand and agree that even though
you may have additional employment that does not violate the provisions of this
RC Agreement, if your position with another employer impedes or otherwise
adversely affects your job performance with the Company, you may be terminated
for performance reasons. By way of example, if you moonlight or work elsewhere
during the evenings and you are too tired during the day to perform your duties
and responsibilities for the Company, you may be terminated. Nothing in this RC
Agreement shall be construed to affect the term of your employment as set forth
in your offer letter.

 

6.                   Rights and Remedies upon Breach of Restrictive Covenants.
You acknowledge and agree that any breach by you of any of the Restrictive
Covenants would result in irreparable injury and damage to the Company for which
money damages would not provide an adequate remedy. Therefore, if you breach, or
threaten to commit a breach of, any of the Restrictive Covenants, the Company
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity (including,
without limitation, the recovery of damages).

 

(a)                 The right and remedy to have the Restrictive Covenants
specifically enforced (without posting bond and without the need to prove
damages) by any court having equity jurisdiction, including, without limitation,
the right to an entry against you of restraining orders and injunctions
(preliminary, mandatory, temporary and permanent) against violations, threatened
or actual, and whether or not then continuing, of such Restrictive Covenants;
provided, however, that where a bond is required by law for an injunction to
issue, the agreed upon bond shall be $1,000. For purposes of the enforcement of
any restrictions contained herein the parties agree that the respective time
periods for any restrictions shall be tolled for a period of time equal to that
period beginning when such violation commenced and ending when the activities
constituting such violation shall have terminated.

 

(b)                 The right and remedy to require you to account for and pay
over to the Company all compensation, profits, monies, accruals, increments or
other benefits (collectively, "Benefits") derived or received by you as the
result of any transactions constituting a breach of the Restrictive Covenants,
and you shall account for and pay over such Benefits to the Company. This remedy
shall be in addition to, and not in lieu of, injunctive relief to prevent
further harm and does not represent a complete or satisfactory remedy standing
alone.

You agree that in any action seeking specific performance or other equitable
relief, you will not assert or contend that any of the provisions of these
Restrictive Covenants are unreasonable or otherwise unenforceable. The existence
of any claim

 

3

[image_004.jpg] 



 

 

or cause of action by you, whether predicated on the RC Agreement or otherwise,
shall not constitute a defense to the enforcement of the Restrictive Covenants.

 

7.                   Severability and Choice of Law. If any of the Restrictive
Covenants in this Agreement are found unenforceable as written, the Court shall
reform the unenforceable restriction(s) so as to make same fully enforceable to
the maximum extent of the law within the state or other geographic jurisdiction
of the Court; and, the Agreement shall otherwise be enforced in accordance with
its terms outside said state or jurisdiction. The law of the State of Colorado
shall control the interpretation, application, and enforcement of this Agreement
without regard or respect for any choice of law principles to the contrary of
Colorado or of the state where you may reside at the time of enforcement.

 

8.                   Counterparts: This Agreement may be signed in two
counterparts with the same effect as if the signatures were upon the same
instrument. For purposes of this Agreement, a document (or signature page
thereto) signed and transmitted by facsimile machine or as an attachment to an
electronic mail message is to be treated as an original document. The signature
of any Party thereon, placed there for purposes of execution hereof, is to be
considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document.

 

Effective as of the date you assume duties bound under this Agreement.

 

 

Agreed: BioScrip, Inc.

 

By: /s/ Rita McKown   Name: Rita McKown   Title: Director, Human Capital
Recruiting   Date: October 12, 2018  

 

 

John McMahon           /s/ John McMahon   Signature       John McMahon   Printed
Name           10/15/18   Date  

 



4

[image_004.jpg] 



 

